Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The overspeed governor assembly of the claimed invention comprises all the limitations of claims 1 and 11, specifically, an actuation device having and actuator performing a linear reciprocating movement, a link mechanism via which the actuator is connected to a pivot shaft and the pivot shaft connected to a reset lever, wherein the pivot shaft rotates when driven by the actuator so as to drive the reset lever to rotate that is not taught, suggested, nor obvious over prior arts of record. 
CN 111874773 to Hai et al teaches an overspeed governor assembly comprising a centrifugal mechanism, at least one protrusion connected to a trigger member, a reset lever, and an actuation device but does not teach the actuation device having a link mechanism via which an actuator is connected to a pivot shaft connected to a reset lever, wherein the pivot shaft rotates when driven by the actuator so as to drive the reset lever to rotate.
JP 2009-246322 to Takai teaches an overspeed governor assembly comprising a centrifugal mechanism, at least one protrusion connected to a trigger member, a reset lever, and an actuation device but does not teach the actuation device having a link mechanism via which an actuator is connected to a pivot shaft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654